I find myself unable to agree with the majority and respectfully dissent.
The only issue before us is whether or not the district court of Clayton county secured jurisdiction of the defendant insurance company.
It is admitted that the insurance company is an Iowa corporation and that it was served with notice.
The majority admit that the court had jurisdiction of the insurance company.
In the case of Reinsurance Co. v. Houser, 208 Iowa 1226, 1228, 227 N.W. 116, 117, Justice Morling speaking for this court said:
"For the purpose of the point here made a court has jurisdiction of the subject-matter if * * * it has authority to hear and determine the general class of causes or proceedings to which that in question belongs.
"If the court has authority to determine the cause at all, *Page 1020 
it has authority to determine it wrongfully, as well as rightfully, and the decision, if wrongful, may be corrected only by direct proceedings to that end."
As I read the cases of Newcomer v. Newcomer, 199 Iowa 290, 201 N.W. 579, and Scott v. Scott, 174 Iowa 740, 156 N.W. 834, the question now before us was not raised, and the statements relied upon by the majority are mere dictum.
Under the record in the case at bar, the lower court had jurisdiction of the insurance company, for it was an Iowa corporation and duly served with notice. The insurance company can raise both questions, as to whether it could be proceeded against under its policy, and also whether it was entitled to a change of venue to its home county, but both of these are defensive, and cannot be raised by a special appearance.
I would affirm.
I am authorized to state that OLIVER, J., joins in this dissent.